11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT

Tommy Vincent Jetton,                           * From the 266th District
                                                  Court of Erath County,
                                                  Trial Court No. CR 12704-A.

Vs. No. 11-14-00264-CR                          * June 18, 2015

The State of Texas,                             * Memorandum Opinion by Wright, C.J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the order below. Therefore, in accordance with this
court’s opinion, the order of the trial court is in all things affirmed.